Citation Nr: 0120815	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for otitis media with tinnitus currently evaluated 
as 0 percent disabling.

Entitlement to an increased (compensable) disability 
evaluation for bilateral sensorineural hearing loss currently 
evaluated as 0 percent disabling.

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which denied 
the veteran entitlement of compensable evaluations for otitis 
media with tinnitus, and bilateral sensorineural hearing 
loss.  In March 2001, the veteran testified at a hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

In an August 1998 decision, the RO denied compensable ratings 
for the veteran's otitis media with tinnitus and bilateral 
sensorineural hearing loss based upon VA medical records 
dated January to June 1998.  See 38 C.F.R. § 4.87 (2000), 
Diagnostic Code 6100; Tables VI and VII.  On June 10, 1999, 
the schedule for rating diseases of the ear was amended. See 
64 Fed. Reg. 25, 202 - 25, 210 (May 11, 1999), codified at 
38 C.F.R. §§ 4.85 - 4.87(2000).  Where, as in this case, the 
laws or regulations governing a claim change during the 
pendency of an appeal, the version most favorable to the 
veteran must be applied, absent a contrary intent of Congress 
or the Secretary of the VA.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Accordingly, a remand to the RO is 
necessary for re-adjudication of the veteran's claim, taking 
into consideration the more favorable of the two schedules 
for rating diseases of the ear: that in effect prior to 
August 1998, or the current schedule, effective June 10, 
1999.

In his March 2001 hearing before the Board, the veteran 
testified that he had drainage from the ears off and on, and 
that in the warm weather it was "almost constant". (See 
Transcript of Hearing dated March 2001, at 3, 4). When a 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing him with a new 
examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

Review of the record reveals that VA treatment records from 
January to June 1998 are negative for a diagnosis of either 
suppurative otitis media, or nonsuppurative or serous otitis 
media.  The veteran also testified that the high pitched 
ringing in his ears may have worsened.  None of these records 
contain symptoms of the type the veteran testified to in his 
hearing before the Board.  The Board is unable to make any 
diagnosis on the basis of its own medical judgment. Colvin v. 
Derwinski, 4 Vet. App. 132 (1992).  Therefore, as the current 
symptomatology and diagnoses of the veteran's current 
disabilities will determine whether or not the disabilities 
receive compensable evaluations, the Board finds that these 
issues must be returned to the RO for further development.

The Board notes that the most recent VA examination and 
audiogram for otitis media with tinnitus and bilateral 
hearing loss were conducted three years ago (between January 
and June 1998).  Given the lapse of time in this case, the 
veteran's testimony, and the need for an audiology 
examination responsive to the revised rating criteria, the 
veteran should undergo another VA evaluation.  When rating 
the veteran's service-connected disability, the entire 
medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating, and the more recent evidence is generally 
the most relevant in such a claim as it provides the most 
accurate picture of the current severity of the disability. 
See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 
4.2 (2000).

Additionally, during the pendency of this claim, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2096-2099 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).  The RO has not 
yet considered the veteran's claim in the context of the new 
law.  Nor has the veteran had an opportunity to address his 
claim in that context.  In view of the above, the RO will 
have the opportunity to comply with the new law, and to avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The veteran is hereby advised that in keeping with the VA's 
duty to assist, under Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991), the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Hence, the veteran is put 
on notice that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R.§ 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, particularly to include any from 
VA medical facilities or those held by other governmental 
entities.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
developmental action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied. 

2.  The RO should ask the veteran, with the 
assistance of his representative, to 
provide dates, locations and names of all 
providers where he has been treated for his 
hearing loss and otitis media with tinnitus 
since the last VA examinations in 1998.  
The RO should make arrangements to obtain 
and associate with the claim file, all 
medical reports not currently of record, 
from all sources reported by the veteran.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to these requests should be 
associated with the claims folder.

3.  After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be scheduled for appropriate 
VA medical examinations necessary to obtain 
current evaluations of his hearing loss and 
otitis media with tinnitus.  The entire 
claims folder to include a complete copy of 
this remand must be made available to, and 
reviewed by the examiner(s).  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all pertinent symptomatology 
and findings should be reported in detail.

4.  The examiner is specifically requested 
to provide a complete evaluation of the 
veteran's current otitis media with 
tinnitus, and bilateral hearing loss 
pursuant to 38 C.F.R. §§ 4.85 to 4.87 
(2000), and to specifically state objective 
findings regarding the suppurative status 
of the veteran's otitis media, if any, 
pursuant to the provisions of 38 C.F.R. 
§ 4.87 (2000).  The reasons for this 
diagnosis should be expressed.

5.  All examination findings, along with a 
complete rationale for each opinion 
expressed and conclusion reached should be 
set forth in a typewritten report.  Prior 
to appellate consideration of the case, the 
RO must again review the appealed issue, 
considering both the old and the revised 
rating criteria, and apply those criteria 
more favorable to the veteran.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

6.  If any benefit remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, fully cites applicable legal 
provisions, and provides detailed reasons 
and bases for the decision reached, and the 
veteran should be afforded a reasonable 
period of time in which to respond.  
Thereafter, and in accordance with the 
current appellate procedures, the claims 
folder should be returned to the Board for 
completion of appellate review.

To help avoid future remand, the RO should ensure that all 
requested development has been completed (to the extent 
possible) in compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient manner, it must 
be returned to the examiner for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




